Case 5:20-cv-00049-LGW-BWC Document 11 Filed 06/25/20 Page 1 of 1

Iu the Anited States District Court
for the Southern District of Georgia
Waycross Bibision

TIMOTHY DALE COWART, SR.,
Plaintiff,
CV 520-049

Vv.

SHERIFF RANDY F. ROYLE, et al.,

 

Defendants.

ORDER

 

On June 9, 2020, Plaintiff Timothy Cowart, Sr. was Ordered to
show cause, within fourteen (14) days, why this case should not be
dismissed for failure to prosecute. Plaintiff was warned that his
“failure to file a response will result in the dismissal of this
action.” Plaintiff has failed to respond. Accordingly, this

action is DISMISSED without prejudice.

SO ORDERED, this Lb aay of June, 20

 
   

 

   
  

LISA GODBEY OD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
